Resumption of the session
I declare resumed the session of the European Parliament, adjourned on Thursday, 5 September 1996.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 12 September 1996 pursuant to Rule 95 of the Rules of Procedure has been distributed.
Monday:
The Green Group in the European Parliament has requested the inclusion, at the start of today's sitting, of its oral question to the Commission on the Convention on human rights and biomedicine. The Group of the European People's Party has also requested the inclusion of its oral question on the same subject. I would point out that this was originally scheduled for Friday. However, the request is for the oral question on the Convention on human rights and biomedicine to be taken at the start of the present sitting.
Mr President, ladies and gentlemen, the Parliamentary Assembly of the Council of Europe is to meet from 23 to 27 September and will be looking at the draft Bioethics Convention, among other things. Parliament has already held lengthy and detailed discussions on this extremely important issue, but we have unfortunately not yet delivered an opinion on the subject, having failed to adopt the Pelttari report at the July partsession.
We feel it is absolutely essential for the European Parliament to state its position on this issue, which has such far-reaching implications for the future of mankind. We are therefore proposing that our group's oral question should be put on the agenda for this week, and I also hope that the Christian Democrats will propose the same for the PPE Group's question. The European Parliament must say something, otherwise the Council of Europe will simply decide what it wants and we shall be left without any official position whatsoever, which would be completely irresponsible of us.
We have requested, pursuant to Rule 96 of the Rules of Procedure, that the vote on this motion today should be taken by roll call, in accordance with Rule 119. It is up to you to decide when the debate should be held. It was not our intention for us to start the discussion today; we simply wanted to ensure that the issue is debated and voted on at some point during this week.
Mrs Roth, I have a written request from you for the subject to be included on the agenda for the week at 5 p.m. on Monday, 16 September. I see that you meant this differently. You meant that it should be taken during the week. So the request is for this oral question to be added to the week's agenda. Mrs Oomen-Ruijten wishes to speak in favour of the request.
Mr President, I find it rather strange that one group has tabled an oral question, but another is allowed to speak first. Be that as it may, it is extremely important that we should decide on our position on the Bioethics Convention as a whole. We failed to do so in July, as a result of a number of misunderstandings, and I would now urge you and all the other Members of this House to decide what Parliament's position on the subject should be, since having no position at all is the very worst thing we could do. I would therefore urge the House to support the inclusion of this oral question at some time during the week.
Mr President, on behalf of my group, I should like to express our opposition to the request that has just been made. We are well aware that bioethics is a contentious issue which causes divisions among the various groups and gives rise to questions of conscience. But this is not the problem. We are opposed to this request for three reasons.
Firstly, there has already been a decision and a vote. The Committee on Legal Affairs and Citizens' Rights debated these issues at some length, under the guidance of Mr Pelttari, and other committees were involved in the discussions too. These culminated in a vote, and we cannot start using oral questions to cast doubt on the validity of a vote against. No parliament in the world can operate in that way.
Secondly, contrary to what Mrs Oomen-Ruijten has said, there has not been any confusion. In any event, as the coordinator of the Socialist Group for legal matters, I take it upon myself to say, on behalf of my group, that we had set a minimum level below which basic rights as we see them, in particular women's rights, would no longer be respected in the document that was before us. The series of votes led us to take the responsibility of voting against it. As far as we are concerned, there has been no confusion. The vote was perfectly clear.
Thirdly, our opinion will be irrelevant in any case. The European Court of Justice clearly indicated last March that the Community could not be a party to the convention. The Commission refused to ask for a negotiating mandate, and Mrs Cresson has explained...
(The President interrupted the speaker) Our vote would therefore be no more than a pious wish which the Council of Europe would, of necessity, have to disregard.
(Applause)
I now put the request to the vote.
(Parliament approved the request)
For Tuesday to Friday, no changes have been proposed. I would point out, however, that Question Time to the Council has been removed from the agenda for Wednesday. Members will therefore receive written answers to their questions. The reason for this is clear, and as you know is due to the large number of items that we have to deal with on Wednesday afternoon.
Mr President, on Wednesday afternoon we have on our agenda a statement by the Council on the political situation in Turkey and a statement by the Commission on the implementation of the customs union with Turkey.
Last week in the Conference of Presidents it was agreed that the issue of Cyprus, what had happened in Cyprus over the summer and the tension currently in Cyprus, should be taken as an urgency debate on Thursday afternoon and kept separate from the discussion on Turkey. I want to say on behalf of my group - and I know this was said in the Conference of Presidents by our representative - that this is absolutely unacceptable. We will be arguing that our relations with Turkey must be, and are, influenced by the way in which that country retains an occupation and invasion force in the north of Cyprus.
We have just heard in the Turkish Grand National Assembly that the Foreign Secretary of Turkey released 65 million Turkish lire to send a group of the Grey Wolves, a fascist organization, to Cyprus over the summer. Those very people, paid for by the state, were involved in the attacks and murders in Cyprus. It is unacceptable that we should treat an applicant state of the European Union in a time of crisis and tension to a three or four minute debate as part of the topical and urgent debate.
My group will be dealing with what has happened in Cyprus as an integral part of our discussion on the political situation in Turkey. We hope that other groups will respect that. We shall also seek to comment on these events in the resolution. We do not seek to remove the item from topical and urgent debate. If people wish a second debate on Cyprus on the human rights aspect, fine! But this is a political issue, it must be dealt with as a political issue and we shall certainly be striving to do that.
Mr President, our group too has just had a meeting with Mr Matsis, the party leader from Cyprus, and we had a very interesting discussion with him. I entirely agree with Mrs Green that we should try to include Turkey and Cyprus on the agenda, on Wednesday afternoon at least. I did not quite understand what she said about having an urgency debate on Thursday. I think if this is what is proposed, then we could also consider having a longer debate on Wednesday afternoon and two resolutions, if necessary. It is not really important, but we would at least have Thursday free to look at something else.
Before further divisions develop among us - and we are still on the order of business - I shall make a proposal to the House, on the basis of what has been said by Mrs Green and Mrs Oomen-Ruijten. The groups are of course entirely free to mention any issues relating to Cyprus in the context of the statement by the Council on the political situation in Turkey and the statement by the Commission on the implementation of the customs union. That depends on how you organize the debate. It is also a question for the groups. You decide what you wish to include in the resolution. Moreover, you have an opportunity, if you agree on this procedure, of changing the list of urgencies on Wednesday morning and replacing the first item, ' Cyprus' , with a different subject. That can be done without any difficulty. Should there not be enough time on Wednesday afternoon, I am also prepared to say that the sitting will continue until 8 p.m.
If you are in agreement with that, we can proceed accordingly.
Mr President, I am speaking for my Group, since its chairman cannot be here at this time for reasons beyond his control. And in expressing my Group's view, I want to say that we agree with the proposal that reference should be made to the Cyprus problem on Wednesday in the statements by both the Commission and the Council.
Mr President, granted the experience we have, it is unthinkable to debate the situation in Turkey, to discuss whether and to what extent Customs Union has been implemented, without also mentioning the Cyprus problem which is absolutely linked with both those subjects. In that way, the debate can be more complete and there can be a resolution which, of course, will refer to all three issues: the situation in Turkey, Customs Union, and the Cyprus problem. The issue is different under the urgency procedure: in that case the Cyprus problem stands alone because of the murders that took place in the middle of August. That is another matter. We should not let one issue get in the way of the other.
So, we are agreed on the procedure. The groups will mention what they consider necessary on Wednesday, and you will decide on Wednesday morning whether or not to leave the item 'Cyprus' on the list of topical and urgent subjects.
Mr President, I hope the cancelling of Question Time to the Council is an absolute exception. I would like to point out to you that when it was decided to move Question Time from its late evening position to an earlier slot, we were assured that it would not be pushed off the agenda. So, may I have your assurance that this is an exception.
This is really only intended as an exception, Sir Jack. The group chairmen were agreed, however, that in the special circumstances which we have this week, Question Time could not be held for reasons of time.
Mr President, a small correction to Tuesday's agenda as regards the Rocard report. At the Conference of Presidents last Thursday, it was agreed to start the debate at 4.30 p.m. to comply with the Council's request, but not that it should only go on for an hour, till 5.30 p.m. Granted that the Rocard report will start at 4.30 p.m., it could also continue into the evening if necessary, given the importance of the issue. I think that simple correction is in line with the Group Presidents' decision.
That is correct, Mr Dell'Alba, the debate on the Rocard report can be continued after Question Time to the Commission. Our aim was to have another hour on Wednesday afternoon in the presence of the Irish presidency; this would therefore be from 4.30 to 5.30 p.m., as set out in the agenda.
Mr President, it is not unusual for Question Time to be cancelled, unfortunately. Since it was moved from its evening slot, it has been postponed or cut short on a number of occasions and this is now the second time it has been cancelled, if I am not mistaken. I am afraid that it will carry on like this, because no one bothers to turn up for it now that it is no longer held in the evening, which is why I think it should be returned to its old place.
The only disadvantage with this is that it means the Council has to work another hour and a half after dinner, but that should not be too much to ask.
We should now bring this item to an end.
Mr President, my point of order is based on Rule 103 of our Rules of Procedure.
Could you please confirm that Jean-Marie Le Pen, a Member of this House, has indeed received the selection of instruments from the Treaties which includes the Joint Declaration on Racism and Xenophobia of 11 June 1986?
In this declaration, amongst other things, we vigorously condemn all forms of intolerance, hostility and use of force against persons or groups of persons on the grounds of racial, religious, cultural, social or national differences.
Recent statements by this Member bring disgrace on Parliament and are clearly a total contradiction of all the texts upon which our Community is founded.
All Members have received the documents to which you refer, Mrs Berès.
No, I shall not allow a debate on the matter now. We have established the order of business. That was a point of order based on Rule 103. I am not allowing a debate on the matter now.
Amendment of Rule 80(1)
The next item is the report (A4-0208/96) by Mr Wijsenbeek, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the amendment of Rule 80(1) of the Rules of Procedure on conclusion of the assent procedure.
The report which it is my privilege to present to you today on behalf of the Committee on the Rules of Procedure marks a step towards the further revision of parliamentary procedures. This is not just a natural process which every Parliament has to go through from time to time to keep up with changing responsibilities and ideas, it is also necessary to prevent us from becoming bogged down in procedures which are often not entirely clear to those whom we are here to represent.
The European Parliament sometimes finds it very difficult to get through to the general public properly, partly because of our unfortunate position of having two seats. When we meet here in Strasbourg, there are sometimes so many interesting things going on in Brussels that the press prefer to stay there. And if we have something important on the agenda, you have to be very familiar with our procedures and be here all the time to understand how everything works. We have 20 different types of powers, each with their own characteristics, ranging from simple consultation in one reading to codecision, which can involve three readings and conciliation, or the budget procedure which, including the discharge, involves five different stages. It is to be hoped that the IGC can simplify matters a little.
However, this is not the subject of this report, which deals with just one of those procedures, the assent procedure, under which Parliament is required to grant final assent for an international agreement or legislative proposal. Rules 89 and 90 set out more detailed procedures for the accession of new Member States and international agreements. These two, like Rule 80, state that the vote is always to be taken, as is customary in Parliament, on the basis of a report drawn up by the committee responsible.
Let us assume that the committee responsible decides that the agreement, accession treaty or legislative proposal in question is not worthy of assent. If the House agrees to reject it, it must vote 'yes' , which means that the agreement, treaty or proposal will not be adopted. If the House supports the proposals in question against the advice of the committee, it must vote 'no' .
Ladies and gentlemen, believe me when I say that I have no desire to cast doubt on the intelligence of Members of this House, or of the journalists who have to report on everything we get up to, or of the voters who elected us, and who must therefore be extremely intelligent. But this procedure can be confusing, even for someone with a high IQ, and this was why our committee, at your request, Mr President, instructed me to present this report to you.
These proposals will prevent any possibility of an agreement, treaty or legislative proposal being adopted or rejected by mistake on the basis of committee reports. From now on, we shall be able to vote 'yes' when we agree with the proposal and 'no' - or 'kata' for those who know Greek - when we want to reject it.
If you approve this proposal by the required two-thirds majority, Parliament will be helping to make its procedures more transparent for the press and for the public. In conclusion, I would just say that I hope the Council and the Commission will follow our example and make their own procedures more transparent.
Mr President, I can be very brief. First, I should like to thank Mr Wijsenbeek for his report. It is a technical revision of the Rules aimed at simplifying and making clearer the Rules as they currently stand. Mr Wijsenbeek himself summed it up in his own explanatory statement where he said: how are the media, to say nothing of the citizens of the Community, supposed to understand and keep abreast of a procedure in which in order to say Yes, one has to say No? Under the Rules revision if we mean to say Yes we will vote Yes, if we mean to say No we will vote No. On that basis the Socialist Group commends and will be supporting the Rules amendment.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Human Rights in the European Union
The next item is the report (A4-0223/96) by Mrs De Esteban Martín, on behalf of the Committee on Civil Liberties and Internal Affairs, on respect for human rights in the European Union in 1994.
Mr President, I should firstly like to thank all the political groups for the interest and commitment that they have shown with regard to the drawing-up of this report on respect for human rights in the European Union in 1994.
As you are all aware, a report of this kind will not be without certain difficulties which require a major effort of cooperation and dialogue, with a view to achieving a compromise that accommodates the various viewpoints and positions.
We all know that examining and dealing with the issue of human rights is a complex and wide-ranging task, in the sense that there is a great variety of national standards, reflecting the different constitutional traditions which stem from the various histories and specific circumstances of the individual Member States. Similarly, at international level, there are many instruments designed to address human rights problems. In view of this complexity, and taking account of the provisions of Article F.2 of the Treaty on European Union, I took the view that the European Convention on Human Rights was the proper legal basis for the preparation of this report. It is important for us to distinguish between the traditional human rights that are enshrined in the European Convention on Human Rights and the economic and social rights which are also encompassed by this report, and which - as the House will be aware - are different in terms of both their legal nature and the degree to which they are protected. Traditional human rights are the rights of individual persons, as determined by the appropriate law, which implies the ability of legal persons to bring proceedings against those who violate such rights, using the necessary means. Economic rights, on the other hand, are programmatic, in the sense that they derive from the development of the law, politics and the economy; and the State must therefore guarantee those rights by means of a specific undertaking. However, this does not mean that, in general terms, legal persons have the direct ability to demand specifically from the State the benefit implied by the recognition of a given right. The State's obligation lies in the fact that it must make available, within the bounds of its economic and financial possibilities, the resources necessary for the fulfilment of those economic, social and cultural rights.
That distinction being made, Mr President, I have tried in my report to reflect the actual situation of respect for human rights in the European Union in 1994, with priority being given to direct or formal legal sources - such as legislation, case-law and jurisprudence - at national, international and Community level; to the reports of the Council of Europe and the judgments of the Court of Human Rights, which helped us to collect reliable information on the actual situation of respect for human rights in the European Union; and to the contributions of certain nongovernmental organizations.
Clearly, the Member States of the Union belong to a group of countries which fully guarantee respect for human rights by means of democratic, pluralist political systems with effective parliamentary institutions and independent legal systems. Nevertheless, we were able to identify cases of the abuse of these fundamental rights throughout 1994, including the violation of the right to life by terrorist groups and situations of ill-treatment, particularly in the form of overcrowding in prisons. The report expresses concern for the rights of persons charged with an offence, especially as regards the slowness of legal proceedings and the need to establish certain procedural guarantees in the legislation of the Member States. It addresses the subjects of the rights of the child and the need to guarantee the principle of equal treatment and non-discrimination in the broadest sense, as well as specifically condemning all manifestations of racism and xenophobia.
The development of the law within the framework of universal respect for human rights is a fundamental commitment, and the prime objective of any blueprint for a genuinely democratic society has to be human freedom and dignity. Consequently, the European Union, which is moving towards a common political future whose legitimacy must be based on fundamental democratic principles, has long been concerned to defend and protect these fundamental rights; and the European Parliament, as an institution directly elected by free universal suffrage, has a special duty to safeguard respect for those rights. This Parliament will not have the moral authority to adopt resolutions concerning respect for human rights in third countries if it does not prove capable of deliberation and constructive self-criticism with regard to respect for human rights within the European Union.
Consequently, I call on the Members of this Parliament to assume their responsibilities, so that together we can take forward this report, the difficulties and complexity of which I referred to earlier. The European Parliament must prove capable of adopting resolutions such as that which is now before it, in order to be able to maintain its prestige, authority and influence.
Mr President, ladies and gentlemen, I should first of all like to thank Mrs De Esteban Martín for all her hard work over the last few months. I hope - and this is repeating the call she herself has just made - that Parliament will now be able, this year at least, to adopt a report on the human rights situation in the European Union.
We failed to do so last year because our discussions were far too ideological, and we lived to regret it, because the House really has no place discussing and passing resolutions on human rights violations outside the Union when it cannot even draw up a report on the situation within the Union because it is unable to agree on a definition of what human rights are.
I should therefore like to stress that the report as it now stands - thanks once again to Mrs De Esteban - is very much in line with my group's ideas and is something that we can broadly subscribe to. We are most grateful to the rapporteur and the committee for adopting it.
The fact is that as we go into the twenty-first century, we need to set about extending the traditional 18th- and 19thcentury concept of civil human rights to include a number of basic rights which are of fundamental importance to people in Europe and throughout the world. There are rights associated with the environment, because the inviolability of man also involves environmental considerations. There are social and cultural rights which advanced societies such as ours in western Europe should be able to guarantee. These are all ideas which should be included in the report as new perspectives generated by our discussions.
We hope that our colleagues in the PPE Group in particular will support the rapporteur, who has suggested in her report that we should work together to try to extend the concept of human rights, whilst still carrying out our traditional review of the human rights situation in the European Union. You would be playing a vital role in ensuring a majority for the report, on which there is already broad agreement, rather than its rejection, which is what the result might be if you voted against it with the extreme right.
We must not allow a repetition of the events of last year, when the human rights debate foundered because the extreme right used their votes to prevent the House from adopting a report on the human rights situation. Or do we really want to allow people who sit in the House but should really be in this report to determine how the human rights debate in the European Union should develop? Do we want to let Mr Le Pen, a racist and fascist extremist, have a say in how the human rights debate is conducted? He can try to sue everyone who calls him a racist and a fascist in France. He is welcome to try to sue me. That is what he is! The far right-wing parties in Europe are trying to use the kind of fascism we saw in the 1920s and 1930s to appeal to people's baser instincts and to bring the oppressed minorities even further under the yoke. And these people are sitting here in the House voting on this report.
It is up to you, the members of the UPE and PPE Groups, to help us to ensure that this rabble are not given the opportunity to decide what human rights should be in the European Union. That is why we welcome this report as it stands. We intend to vote in favour of the amendments we have tabled, and some of those proposed by Mrs De Esteban. I am addressing my colleagues from the conservative groups when I say that I hope we have finally found a common platform on which we can conclude the human rights debate in the European Parliament with dignity.
Mr Schulz, I cannot let the word 'rabble' pass as a description of Members of Parliament.
Mr President, we must not allow the human rights report to be used as a cudgel in our internal political wranglings, and I am afraid that your speech, Mr Schulz, showed distinct signs of doing that. How can you talk about human rights in a way which is bound to earn you a reprimand from the President? We want to see Mr Le Pen and his colleagues out of Parliament just as much as you do, but this is a matter for the voters, not for you as an individual!
Mrs De Esteban Martín has done an excellent job on her report, and made an outstanding speech on which I warmly congratulate her. This Parliament has not had much fortune up to now - to put it mildly - with its human rights reports, which have either failed to be adopted or been highly controversial, for the most part because they were not so much a reflection of the human rights situation in Europe as of the internal political disagreement on the concept of human rights. As long as this remains the case and we are unable to find a common definition of human rights, we cannot claim to speak about them with any credibility or legitimacy.
We cannot allow the concept of human rights to be expanded indefinitely. The previous report called for it to include things like the right to housing, work, a healthy environment and life-long education, which are all entirely legitimate political demands, but as Mrs De Esteban Martín rightly pointed out, they are not human rights, they are a political manifesto. Manifestos are there to be argued about: human rights should not be. That is why we need to restrict ourselves to the concept of human rights and leave manifesto demands alone. The simple key to the problem lies in the Convention on Human Rights, which everyone has signed, and the European Court of Human Rights here in Strasbourg. The issues which can be brought before the Court are human rights matters, and everything else should be excluded.
Mr President, a debate on human rights in the European Union should be an occasion to highlight issues of major importance. However, many elements of the report which we are now considering, not through any fault of the rapporteur, are unacceptable. I will come to these shortly.
I have no difficulty in supporting the request to the Commission to submit a communication on instruments aimed at combating trafficking in human beings, a subject which we will have an opportunity to consider later this week in the context of our group's oral question on the need for EU measures aimed at tackling violence against children, which is particularly and tragically topical in the light of recent events in Belgium. Equally I have no difficulty in endorsing - and indeed emphasizing - the need for effective cooperation to combat drug gangs whose members, if they care in any way, have so many deaths and ruined lives on their hands. Existing policies on drugs have failed to prevent illegal drug trafficking, which is now more intense and more deadly than ever before. The days of kid-glove treatment for drug pushers and the unseen drug barons must end. It is a question of who represents the law: the drug barons and the murder squads or the police and the justice department or the politicians.
In my own country gang warfare, intimidation and shootings are becoming all too frequent an occurrence, particularly in my own constituency. In West Dublin, in my own constituency and in the inner city the drugs crisis and heroin addiction have reached epidemic proportions. The people appear in certain areas to have resolved to take the law into their own hands in an effort to protect their own children and go beyond the law in some cases. The cold-blooded murder of an Irish journalist, my friend Veronica Guerin, by one of our drug barons whose identity is known but who is evading prosecution is only one recent case. These evil men who toy with and destroy the lives of adults and children alike, who pay no respect to human rights, must be brought to book and the full rigour of the law brought to bear on them. Their ill-gotten gains must be frozen. They must be prevented from transferring their assets anywhere within the Community. The necessary police and judicial cooperation must be forthcoming at European level, and urgently so.
One has to ask who rules society. Many of our citizens are asking this now. Is it the legitimate forces of law and order or the drug barons operating throughout Europe with their vast fortunes and their hit-men striking terror into our towns and cities?
As a result of the vote in the Committee on Civil Liberties and Internal Affairs and the adoption of many amendments, the balance of Mrs de Esteban Martin's report has been overturned. On the one hand we are calling for effective cooperation to combat drug barons and on the other we are turning the report into a charter for prisoners, with scant reference to the needs and rights of the victims of crime. Many of these prisoners are the very people who are responsible for organized crime, murdering and terrorizing elderly people in their own homes. No reference has been made to the need for the transfer of prisoners which could go a long way to restoring the IRA cease-fire.
There is an awful lot to be said for this report. I congratulate Mrs de Esteban Martin on the immense work she has put into it but I think that when it comes to voting we will either have to abstain or vote against because of the complexity.
Mr President, I should like to begin by sounding a warning note in this debate. The world has never seen such long lists of human rights as in the constitutions of the former communist states. Page after page, they set out all the rights which people had in the communist people's democracies, and because there were so many rights, it was always possible to suppress one by referring to another. Social rights were used as an excuse for suppressing political freedoms, and without political freedom, it was impossible to check whether social rights were being suppressed, so they were naturally suppressed too, with the result that people had neither one freedom nor the other.
That is why we have had these repeated disputes concerning human rights reports here in Parliament. Some of us quite seriously take the view that human rights in Europe are damaged by including everything possible from our domestic party programmes. If Mr Newman never had his human rights reports adopted, it was because he could not refrain from adding every possible item from his domestic party programme in the United Kingdom - reasonable points, no doubt, but items which do not belong in a report on human rights.
This report by Mrs De Esteban is much better. It is shorter, and therefore more powerful. I am pleased that it also addresses the question of trade union freedoms. We should not just be stressing the freedom to form unions and associations and campaigning for such rights; we must also emphasize the freedom to remain outside these organizations without a threat to one's trade or occupation. I also think it is necessary for us to have a separate clause on the need for the Member States to punish offences against children, even if these are committed in countries where they are not prohibited. And the right to life was, after all, referred to as the very first right in the American declaration of independence.
We in the Liberal Group will be voting against several paragraphs in the report. I would ask the House to appreciate that we are also voting against some things that we may well agree with, but are doing so because we do not feel that they belong in a report on human rights. We hope the Socialist Group will change its mind and not vote to include so many party political items in the report that we are obliged to vote against it at the end. We would vote in favour of the report as it is now, but there are limits to what we can accept being included, and we think there are a good many paragraphs which should be taken out of the report as it now stands. As Liberals, we are ardent supporters of human rights. We value them so highly that we do not wish to have them mixed up with everything else.
Mr President, ladies and gentlemen, the area of human rights involves enormous problems, and without wishing to neglect all the other issues associated with human rights, which are often flouted in the Member States, I shall confine myself today to talking about the predicament of those families without papers who are suffering violence at the hands of the French Government.
These families are hoping that their problem will be resolved without delay. This House can help by supporting their campaign. In France, the Pasqua laws of 1993 on immigration have 'clandestinized' - if I may use the term - many immigrant families and put them in a situation of permanent legal insecurity. Parents of children born in France are being refused the right to stay and threatened with expulsion. Asylum-seekers are being herded shamefully onto chartered aircraft, and the Minister of the Interior regards these expulsions with the same satisfaction as if they were the tally of a successful day's hunting.
Since March, these people without papers have been conducting an admirable campaign, and I would pay tribute in particular to the courage of the hunger strikers. They have had the support of associations, churches, trade unions and political parties, like it or not. A large delegation of people without papers will be in Strasbourg on Wednesday to inform Members of the reasons for their actions and their objectives, and to breathe the spirit of the church of St Bernard into our Chamber - which for some of us would be no bad thing. The French Government has responded to their quest for recognition and justice with contempt, excessive violence or an entirely arbitrary approach to dealing with individual cases.
Our group supports these people without papers in their fight against a government whose immigration policy has been reduced to a low-grade policing operation for sordid political ends. Although we need to combat clandestine immigration, its networks and traffickers, we cannot do so by disregarding people's rights. We are asking for the position of those without papers, who have settled in France legitimately, to be regularized without delay, out of respect for both human rights and international conventions. By the same token, I welcome what is happening in Spain and Portugal.
By contrast, at European level, I deplore and condemn the recommendations and resolutions adopted by the Council, which are always more restrictive and discriminatory as regards immigration and asylum. Let us say no to fortress Europe! Let us say yes to a Europe of brotherliness and solidarity! It is a matter of urgency to bring this strategy of scapegoats to an end. Using immigration for political purposes is dangerous, and only serves to strengthen and lend credibility to those who favour a populist policy based on exclusion and xenophobia. The axes wielded by the French police in the church of St Bernard prepared the ground for Mr Le Pen - who I believe is a Member of this House - to make his disgraceful racist comments about the races being unequal.
Mr President, ladies and gentlemen, when we start talking about human rights here in our own back yard, as it were, I really do have the impression that there are a good many among us who think the same as the Pharisee in St Luke's Gospel, Chapter 18, verse 11: ' God, I thank thee that I am not - that we are not - as other men are' . Everyone seems to think that human rights violations always happen a long way away, anywhere except here. This is a very two-faced view of things: we make a great deal of noise about human rights, but are very selective when it comes to putting them into practice. Human rights policy here is always primarily a question of protecting interests.
A political theory of relativity seems to apply in our dealings with countries which commit classic human rights violations: the bigger and more important these countries are, the quieter our anger.
It is always - and this brings me back to where I started - easier to condemn crimes in others than to acknowledge one's own wrongdoings, but this is exactly where the question of credibility comes in. We must all take a long, hard look at just how good the human rights record is in the European Union. For the sake of our own credibility, we must not just concentrate on defining human rights on paper, as has been done so often in various protocols, conventions, final acts and declarations. We also need to find out what the situation is in reality, and assess it using a very broad and comprehensive definition of the concept of human rights, rather than a narrow, restrictive interpretation. So when I talk about human rights, I include the right to a healthy environment, I include poverty and exclusion, I include the rights of women, children, the elderly, disabled persons, homosexuals and lesbians, foreigners and refugees. The conservatives have scorned this as being what they call a watered-down version of the traditional concept of civil human rights. So including social and ecological rights is meant to be wateringdown? This is what the developing countries have been criticized for doing for years: demanding social rights to help their poor and suffering people out of poverty.
But what has Europe been doing? It is the EU countries themselves which have been watering down traditional agreements such as the Geneva convention on refugees by failing to apply them correctly. So the main danger for human rights is that they will gradually cease to be binding, not because they have become so all-embracing, but because of the European Union's failure to apply them. Only if we in the House are prepared to tackle the existing abuses as a domestic policy issue will the annual human rights report be anything more than just lipservice.
I should like to thank the rapporteur for adopting a genuinely broad and comprehensive definition of human rights, and I hope that this report on the human rights situation in the EU in 1994 will now finally be given the necessary majority in the House in September 1996.
Mr President, our group will of course vote in favour of Mrs De Esteban Martín's excellent report. However, in discussing human rights in the European Union, we cannot confine ourselves to the behaviour of the Member States and their governments towards their own citizens. Here in Parliament, we ought also to be discussing our behaviour towards the citizens of third countries, and how such behaviour should be firmly incorporated into our laws, regulations, the attitude of the authorities, and everyday life and practices.
But what does fighting for human rights really mean in practical terms? It means being opposed to battering down the doors of a church with axes in order to seize hunger strikers confined to their beds. It means obliterating the disgraceful assertion which would have us believe that men are not born equal before the law. Of course, the volley of warning shots which has been fired recently in France by militant fascists has only a limited range. But let us be on our guard! The way in which we now treat people from Africa, Turkey or the Arab countries, and the inhumanity we have shown towards them, certainly foreshadows the way in which we, the citizens of the European Union, will be treated if we leave the way clear for the nationalists. They are enemies of democracy who can easily turn into assassins, as they have already shown recently here in Europe.
Mr President, respect for human rights, which has its roots in our commitment to the dignity of the person and thus in our oldest spiritual traditions, deserves the utmost attention from the countries of Europe. That is why the Member States of the Union are particularly vigilant in this context, especially France, which has respected human rights perfectly well in the case of the immigrants without papers who, whether Mrs Pailler likes it or not, have after all broken our laws. It is in order to protect these rights that the Member States have acceded to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
We are today considering the question of whether the European Union as such should accede to the Convention. The Esteban Martín report answers this in the affirmative. We do not share this view, since accession, which would be of little practical use, would cause the Union to take an institutional leap forward which it did not control. The fact is that Article F of the Treaty already states that the Union is to respect fundamental rights, as guaranteed by the European Convention on Human Rights and, for its part, the Court of Justice has integrated them into its caselaw.
In reality, the only outstanding issue is the possibility of a divergence of view on matters of Community law between the court in Strasbourg and the court in Luxembourg. However, this is of secondary importance, and does not present any difficulty which could not be resolved in the course of time.
On the other hand, the accession of the Union to the Convention would involve a complex set of legal arrangements which would be slow to use, since on top of the delays in our Court of Justice, there could be an appeal to the court in Strasbourg. In these circumstances, the only advantage of direct accession by the Community would be to bring it a little closer to a goal at which it has long been aiming, namely to pass itself off as a state. Moreover, if the Union were to accede in this capacity, it would first have to be given legal personality. This would once more lead us into uncharted territory.
Finally, if the Community, or the Union, were able to conclude international conventions on human rights, this would doubtless mean that, in this area, it would henceforth have a general competence that has always been denied it in the Treaties. This would obviously be even more true if one were to include a list of basic rights in the Treaty, as some have been demanding. Should there be such a swing from technical to general competences, we would not be very far away from a change in the nature of the European institutions.
Mr President, ladies and gentlemen, it is strange to hear Parliament discussing human rights when just now the President twice refused to let me speak so that I could reply to Mrs Berès and Mr Schulz, both of whom had directly insulted our colleague Jean-Marie Le Pen and thus indirectly the other ten National Front Members of the House, including myself.
Furthermore, I am bound to say that the people have already decided on that particular issue. Last night, four byelections took place which showed the National Front making very considerable progress, in spite of the debate that has been raging in the media throughout the past week.
So Rule 108 of the Rules of Procedure has not been observed. Point noted. Human rights are, it is true, the most appropriate basis for the worship of a particularly obnoxious vice, called hypocrisy. Unfortunately, the report we are debating here today has a grave historical tradition behind it, since as long ago as 1793, Robespierre had a particularly demagogic declaration on human rights approved by the Convention, and accompanied it with a brand of state terrorism known as the Terror.
Another example referred to just now by a colleague is the USSR under Stalin, who, without batting an eyelid, signed a splendid Universal Declaration of Human Rights at the San Francisco Conference. Having a Gulag that contained millions of prisoners did not embarrass him in the least. Furthermore, the great philosopher Hegel, in his writings on the French Revolution, very ably showed how modern totalitarianism was founded precisely on applying general legal and philosophical norms, which we call human rights, in order to crush the individual.
Leaving aside this philosophical debate, I note that the report fails to mention certain breaches of human rights which nevertheless cannot be denied. A case in point is the infringement of the right to free speech. I cite the example of my own country because I know it best. Our movement, the National Front, has been the victim of some extremely serious violations of the right to free speech. These have occurred not only as a result of the sometimes arbitrary behaviour of the media and the government, but also as a result of a communist-inspired law - the Gayssot law - a totalitarian measure which has no place in a democratic country. Moreover, the Justice Minister recognized its totalitarian nature at the time it was adopted.
Another example is the violation of the freedom of the nations of Europe to decide by referendum whether or not they really wish to become countries of immigration. In this context, I would refer you to the works of Kant, who states in his plan for everlasting peace that the native people of a country have always had the right to say whether or not they would accept immigrants. I should mention that Kant was particularly concerned about protecting the American Indians. That unfortunate race has had to suffer immigration to the point where it has now almost disappeared, at least as a sovereign people.
Violation of the safety of the individual is yet another example. Strangely enough, this report has very little to say on the subject. I see that five times as many crimes are now committed in the European Community as in 1957. As is usual in cases where human rights are violated, it is the poor who are the victims.
Infringement of the right to work, as mentioned by the rapporteur, represents another very serious assault on human rights. However, she was careful not to say that massive unemployment is the result of European policy on reducing inflation and unbridled free trade. Amongst the 20 million unemployed it is once again, as if by chance, the weakest who are affected, as they are by immigration and insecurity.
All these violations, which are neglected or ignored in the report, obviously affect the weakest of our fellow citizens and represent a decline in civilized standards in everyday life, even though, day after day, people are frantically publishing texts on human rights.
All of which goes to prove that an internationalist Europe is an oligarchic idea designed to protect the interests of an extremely arrogant ruling class which has taken over the reins of power in Europe and is pursuing policies that show contempt for people's interests.
I was particularly shocked by several specific examples of this attitude. Firstly, I am astonished that there is nothing in the report about the right to life of the unborn child, which is quite plainly not recognized. Such an omission makes a mockery of two thousand years of Christian tradition and two and a half thousand years of humanist tradition, since Hippocrates himself had already acknowledged this right five centuries before Christ.
The attitude to immigration is yet another example. The report does not mention the need for a democratic provision, once again, to enable people to decide whether immigration is justified.
I should also like to condemn paragraph 60, which criticizes the attitude of the Greek Government. I regard this as an infringement of Greek sovereignty which I find hard to countenance on the part of the European institutions.
With regard to the condemnation of racism in paragraph 86, I note that no mention is made of the need to protect members of the native population who are the victims of racism on the part of certain immigrants. One has the impression that it is always the same people who are the victims of racism. However, any group of people can experience racist attacks. This has indeed happened to the native population in most European countries, but there is nothing about it in the report.
Finally, paragraph 93 states that the extreme right-wing parties advocate xenophobia. I would make the point that xenophobia has existed throughout history, both on the right and on the left. The Hébertistes were xenophobes during the French Revolution; Blanqui was a xenophobe. Nowadays, all the television channels are guilty of xenophobia against Iraq, to say nothing of the anti-Russian xenophobia to be found in some French newspapers, such as that prestigious daily 'Le Monde' .
As regards the right of family reunification, it should have been made clear that this is to take place in the host country.
I have one final comment to make, namely that current economic policies in Europe show no respect for economic rights, but I have already said as much a few minutes ago. As a result, I believe that there are huge gaps in this report, which is immensely hypocritical and thus reflects the present state of the political debate.
Mr President, it is very distressing to hear what we have just heard when we still...
Is this what you call free speech! Let me express my views - I said nothing at all while Mr Blot was speaking.
I was saying, Mr President, that it is very distressing to hear what we have just heard when we still have in our minds the pictures shown on French television last night of a demonstration by Mr Blot's party that was no more than a sordid exploitation of a human tragedy being acted out in France.
(Heckling) Free speech, Mr Blot, free speech!
This is not a personal attack on Mr Blot. It is simply an attack on the exploitation of this tragic event in France by a political party for purely racist and electoral reasons. And why? Because the decision to hold a demonstration, Mr Blot, was taken...
(Applause) The decision, as you well know, was taken only after the members of the National Front had received confirmation of the origins - I did not say nationality - of the perpetrator of the crime. He was of Moroccan descent, and last night on television, Mr Le Pen referred to a Moroccan. To Christine Ockrent he insisted: ' No, he was not French, he was Moroccan' . Whereas we know that he was French, with a French identity card. Unfortunately, he had a Moroccan mother. But enough said about intentions. What this really means - and this is what the National Front has said in a number of past statements, I would point out - is that if you were to come to power, you would not beat about the bush as regards nationality and you might well, as happened under the Vichy regime, simply turn the clock back.
I am sorry, Mr President, I shall now return to what I really wanted to say, which is that Parliament devotes a considerable amount of time to condemning human rights violations in third countries, and quite rightly so. There is a French saying that if you climb a coconut tree, you need to be wearing clean trousers. So are we really in a position to be lecturing people, when human rights are not universally respected in the European Union, and when we all know very well that there are indeed numerous infringements?
In the time I have left, I shall give just one example. It concerns the tragic way in which the right to asylum in Europe is becoming more and more exclusive every year. Under the Geneva Convention, however, the European Union has a duty to protect those who are being persecuted which cannot be abandoned. But as a result of some restrictive interpretations of the Geneva Convention, this protection is no longer guaranteed, and the number of people receiving immigrant status is currently declining, even though not a great deal of progress is being made in the world towards improved respect for human rights. For instance, among those without papers in Paris, there were some who had been refused asylum, even though the UNHCR had recognized that they were genuinely at risk in their own countries.
I would end by saying that it is essential for us, at the very least, to condemn violations of human rights within the European Union as we do in the case of third countries. That is the subject of the report we are discussing today. Last year, however, we were not even able to approve and agree on the 1993 report on human rights. Our refusal to do so sanctioned the opposing stance of two different views of human rights: a static view, rigidly based on fundamental rights, and a broader, progressive view, in touch with changes in our society. This distinction still persists - as we have just seen - and threatens to lead to the same outcome.
I too would therefore draw attention to the remarkable achievement of the rapporteur in managing to reconcile these two disparate points of view. She has shown great courage under extremely difficult conditions. I hope that her efforts will not have been in vain. A positive vote might lead to a calmer approach in future years. Our credibility outside the European Union is at stake.
Mr President, I must protest about the way in which you have applied the Rules of Procedure, or rather not applied them. It is quite disgraceful that, regardless of the subject under discussion, a speaker on the list who has a speaking time can in fact have it virtually doubled to enable him to hurl abuse at another Member, before going on to make his speech.
This cannot be allowed, and I would ask for this point to be noted in the Minutes.
Mr Bazin, your comments will be entered in the Minutes but I was generous because of my interpretation of the facts. Our colleague was, it seemed to me, wrongly interrupted and so I gave her an extra twenty to thirty seconds. I do not see that as a violation of our Rules.
Let us continue our debate calmly, I hope. Mrs Colombo Svevo, you have the floor.
Mr President, we need a report like this and we also need to think carefully about its coverage. Year on year we need to take stock, in summary, of the standing of these rights within the Union. In my view the rapporteur has made a very good effort at that, but every year there is the recurring diatribe from those who believe that the report should concern itself strictly with fundamental human rights and those who want it extended to economic and social rights.
There are many arguments on either side, but if we were to keep strictly to the position of those who concentrate exclusively on fundamental rights, we would have to succeed, together with the Council of Europe, in pinpointing increasingly scrupulously every violation and shortfall in that area. For example, we ought to think carefully about the right to life and human rights as regards what is going on in the field of bio-ethics, finding free expression and new language so that new ways of thinking can be continually opened up.
This would not mean cutting back, but we should honestly say that the other rights ought to be the subject of a parallel report on social and economic rights. If we do want to try to include them in a single report, and I think it is possible, then clearly social and economic rights, within the report on human rights, cannot be confined to a repetitive list of all the objectives we are raising to the level of rights but which are not rights in the legal sense.
We will also have to find the right point of convergence for the coverage of this report, and that point can be identified because court judgements emphasize that, while the Convention on Human Rights essentially sets out civil and political rights, most of these do have economic and social repercussions and there are no hard and fast walls dividing them. In fact the Convention is intended to uphold actual rights as well as theoretical rights, which is why the practical application of these rights by the State confirms the interdependence between civil and political rights.
So I call for a debate on this issue of possible convergence before the next report on human rights so that Parliament can approve it much more widely. It is important for all the countries to reach the widest consensus on this. That is the target our rapporteur set herself and I thank her for the work she has done.
Mr President, I may not have been present for the whole debate, but I did listen very carefully to the last speech and I think it pinpointed the problem we are dealing with. Mrs Colombo Svevo's experience has in fact enabled her to encapsulate it perfectly: at the moment the report is again in the eye of the storm because we cannot get agreement on the concept of 'human rights' in this Parliament, nor can it be established whether we can or cannot effectively bring violations of the civil and general rights of Union citizens to general attention within our Community.
In our view the problem is that the concept has actually been stretched to an extremely risky and dangerous extent. When people start talking about social rights, economic rights, union rights, the right to a home, work, health and so on, we are really getting into a minefield, and I think we have to give some thought to this. For instance I do not believe we can talk about a right to work, but rather about a right to access to work; I do not think we can talk about a right to a home, but rather about a right to shelter; I do not think we can talk about a right to health, in the strict sense, but rather about a right to choose between different health systems.
Mrs Colombo Svevo is quite correct when she says we must reach agreement. I fear we will end up arguing again, or perhaps failing to approve - again - this report on human rights in the Union in 1994, demonstrating for the nth time that we are not even capable of reaching agreement on what constitutes a violation of citizens' fundamental civil rights.
I present just one symbolic case: the issue of justice in our countries. Well, if we do not agree on the starting point, namely this point, we will never get a result. So I would suggest that on this occasion - and I make this a formal request - we look for the lowest common denominator of drawing up an internal self-regulation code for Parliament so that we can finally come to an agreement on what constitutes human rights. Without this internal regulation code we will continue to argue, Mr President, ladies and gentlemen, and we will go on failing to pass any report on human rights in 1993, 1994 or 1995.
Mr President, Mrs De Esteban's report is the first to succeed in showing a certain respect for human rights within the European Union, and I should like to thank her for that.
However, there is one point with which I would take issue, and that is the point about the right of association for conscripts and regular military personnel, which is something that I myself and many others in the House fought for a number of years ago. This right of association may now be recognized in the resolution, but there is still far too much scope for preventing soldiers from exercising it. Reference is made, for example, to special characteristics of hierarchy and discipline and any restrictions considered necessary because of the role they play in guaranteeing national security. Any ordinary soldier out on patrol knows that there is no point in even thinking about what we call human rights.
The right of association is a fundamental right in any democratic state, and I reject the tough conditions which the rapporteur is proposing to apply here and sincerely hope that the amendment on this point will be adopted. It is high time that the Member States started talking about what the right of association means in the European context, now that multinational military forces are being set up and Europe's defence policy is set to develop further.
Mr President, I should like to begin my speech by congratulating Parliament on the step forward which it is taking and the political maturity that it is displaying in debating a report on respect for human rights in the European Union; because the fact is that human rights are being violated in the Member States of the Union, and not only the so-called 'modern' or social, economic and environmental rights, but also - and this is more serious - those enshrined in the European Convention for the Protection of Human Rights and Fundamental Freedoms.
I am confident that tomorrow, without further delay, we shall prove capable of adopting the resolution contained in Mrs De Esteban's report, and that consequently we shall display sufficient political courage and consistency to engage in open self-criticism which leads our respective Member States to take the necessary measures to eliminate these violations of human rights.
I should like to remind the House that the motion for a resolution on the illegal deportation of 103 immigrants without papers from Melilla, Spain - which was included in the topical and urgent debate at the July part-session at my instigation - was roundly rejected. A golden opportunity was thereby lost to condemn publicly a specific case of the violation of human rights: that committed by the Spanish authorities in the form of the deportation of the immigrants in question, with total contempt for the European Convention on Human Rights and even Spanish laws, as indicated recently by the Spanish Ombudsman. Today, in contrast, I welcome the fact that the issue is being addressed at this part-session, and that the House is finally displaying some consistency - since it would make no sense to hold this debate and disregard previous events.
Indeed, Mr President, in our resolution, we call on the Member States to ensure that detention prior to deportation is ordered only for a short period, and we maintain that the return of a person to a country where he or she risks being persecuted constitutes a violation of human rights. Both these factors came into play in the Melilla case, especially in the sense that the majority of the deportees were waiting to receive a formal reply to their application for asylum.
Consequently, I believe that it is time for us to leave the rhetoric behind and address specific cases. It is time, as we say in my country, to replace words with deeds - and I am sure that our concern at human rights violations will not only be displayed when such violations occur beyond the borders of the European Union.
Mr President, ladies and gentlemen, Mrs De Esteban Martín's excellent report should arouse a feeling of humility on the part of us MEPs who are so quick to condemn human rights violations in other parts of the world. It shows to what extent the fundamental rights of human beings are being flouted in our own so-called democratic countries. Of course there should be a more refined interpretation of the concept of human rights in the European Union. Unemployment, exclusion and poverty, which are the lot of a growing number of our fellow citizens, open up an area where respect for individual rights should be improved, and the European Social Charter is a response to this new demand.
We cannot, however, classify everything neatly under the heading 'human rights' . To do so would be hypocritical and ineffective. The gaps we have noted in social justice require policies based on an act of will, which is not quite the same thing as dealing with these problems of infringements of civil liberties. This is all the more important since - no doubt not by chance - it is an area in which the European Union has kept a low profile, probably for reasons of subsidiarity.
Be that as it may, recent events have demonstrated just how flimsy our achievements are with regard to human rights, especially in my own country. I will not dwell on the outrageously racist nature of certain statements. Nor will I dwell on the recent expulsion from France of the people without papers. The brutality with which they were treated is particularly unacceptable, since I would point out that deporting people en masse is a breach of the European Convention on Human Rights.
Finally, I should also like to say a word about the rights of the child. The violations of these rights make it a matter of urgency to include a charter of children's rights in the Treaty on European Union.
Mr President, there are sound reasons for arguing that human rights are indivisible; in principle, however, the traditional fundamental rights should be distinguished from socio-economic objectives, and this is where the report by Mrs De Esteban Martín falls down.
In recent decades the spotlight has been very much on social rights, but at the same time we seem to have forgotten that rights, when acquired, create just as much responsibility. The report illustrates the spirit of our culture: we have rights, therefore we make demands.
However, we are not yet in a position to make any fundamental statements about human life. The report is against the death penalty, but says nothing about unborn life, which is meant to be covered by national legislation in the Member States. In my country, we now have an absurd situation where anyone performing an illegal abortion is liable to 12 years in prison for violently terminating a human life, which is classified as murder. However, if a pregnancy is terminated at the request of the woman herself, the social system will cover all the costs because she is exercising her right to self-determination.
Fortunately, a great deal has already been achieved in the social field, and it makes sense to establish clear objectives for the many social problems in our society. But we should not forget that society cannot exist without fundamental spiritual rules and values.
The fact that we have never before had such prosperity, such high levels of education, social services and health care, and at the same time so much crime, violence and drug addiction, is surely food for thought.
In a society which seems to have abandoned God and the Ten Commandments and in which people's aspirations do not extend beyond the here and now, it has been suggested that true happiness in life lies in acquisition and our right to independence. However, it should therefore come as no surprise that so many people struggle to find a meaning to life, or that greed, crime and racism are eating away at their rights.
Mr President, there are different approaches to human rights in the European Union. Those of us who raise social rights and rights at work as human rights are accused by some of resorting to the Stalinist demagogy which uses social or collective provision as an excuse for suppressing human rights. This was true of the former Soviet bloc but it is certainly not true of me and those of us supporting the amended report.
All the usual items listed as human rights - including the right to life, freedoms of conscience, religion, speech and private life, democratic rights, pluralism, the rule of law - are included and supported by me and those who think like me.
The fresh approach we take is to include such matters as social rights, ecological rights and cultural rights, and to regard these as fundamental human rights too.
What about the approaches of the two main groups in this Parliament opposing this fuller concept of fundamental human rights? Liberals have strong policies on certain individual rights linked to their support for individual liberty and freedoms. However, pre-eminent for the Liberals seems to be laissez faire economic freedom for individuals to do in the economic marketplace whatever they want without too much concern about the effects on people with fewer entrepreneurial inclinations or abilities or less economic power. In this ideological approach the Liberals are supported by other economic liberals, including most British Conservatives. For Liberals individuals have the fundamental right to seek to become millionaires or to seek to create a large business or to live in a mansion, but individuals do not have the fundamental rights to live free from poverty, to have a job or to reside in decent housing. When Mrs Thatcher claimed that there is no such thing as society, just individuals, she crystallized this philosophy.
The other main group opposing a full inclusive definition of human rights is the Christian Democrats. In western and southern Europe Conservatives have not been at the forefront of the struggle for individual liberty and freedoms. Certainly they now accept them and the democratic norms which exist in the EU. Christian Democrats appreciate perhaps more than Liberals the idea of social solidarity in collective values and that there is such a thing as society which has a duty to support weaker individuals, yet when it comes to specific commitments in this area the Christian Democrats always seem to find reasons to vote against and, at best, just to resort to paternalism.
Society has a duty to organize itself - ourselves - to provide work for all, decent housing and free education. And, yes, that involves planning and intervention, not just leaving everything to the anarchy of the untrammelled free market. Will the Christian Democrats support these fundamental rights if they are described as fundamental duties? - because they are duties as well as rights.
In conclusion, I call on all democratic Members of this Parliament to support this report and to have the courage to support full human rights in the European Union as we enter the new century.
Mr President, ladies and gentlemen, strong protection of human rights is one of the most important elements in the Union's foundations. Respect for human rights is a qualification for membership of the European Union. Our Parliament is also demanding more participation in decision-making. It must show itself worthy of that influence. If Parliament cannot manage this, it deserves to remain stuck in the sometimes abnormal constitutional situation it finds itself in. More legislative power places greater demands on seriousness. Not everything can be solved by politicians, not everything can be solved at European level.
There is a private area, which lies outside that of politics, an area which is set to grow in many countries. Our President, Mr Hänsch, who is a staunch defender of our Parliament, put it in the following terms in the Committee on Institutional Affairs: we must not assign to the EU tasks which we know the EU has neither a mandate nor the means to carry out.
Precisely. But the red parties propose rights which cannot be upheld, for which no-one knows whether resources can be found and for which there is no legal basis. In this way, the left threatens Parliament's ability to function as an effective legislator. There is a risk that its influence may be damaged and, most serious of all, that protection of human rights may be drained of all substance.
We in the PPE Group stand for basic human rights that can be enforced through the European Court of Human Rights. But anyone who violates the wish-lists of the left risks nothing. These political wish-lists are nothing more than a bid to exploit human rights for selfish political purposes, a means of securing the release by the back door of economic resources which will not gain approval at national level.
The heroic efforts of the rapporteur to establish basic human rights has been in vain. The 126 rights in the report make for some painful reading and provide a sorry but striking example of the fact that Parliament must not concern itself with everything. If Parliament is to present these annual reports at all, the red parties should ponder on a couple of sayings we have in Sweden that go something like: ' true mastery lies in moderation' and 'reach out for everything, gain nothing' . Let today's business serve its purpose as a cautionary example for the future.
Mr President, ladies and gentlemen, protection of human rights is perhaps the most important opinion-forming issue that we, together with the Council of Europe and the national parliaments, have to deal with as elected representatives in the European Parliament. It covers everything from the right to life, through condemnation of the death penalty, torture and violence against detainees and prisoners, to the right to asylum.
On this point, Mr President, I am rather concerned at the fact that especially policy on refugees, immigration, asylum and visas is being made more restrictive and that the EU is on course to erect a wall against countries which are not Member States of the Union. This must not happen. The Schengen Agreement is a regrettable example of things moving in that direction. This can create a fertile ground for the spread of the very racism and xenophobia which we want to prevent and which is one of the main themes of this report.
Perhaps the most important thing in this debate, Mr President, is that we should review past years and that present Member States and countries that have applied for membership and have agreements with us, such as Turkey, meet the demands we impose and that we should show the rest of the world that we are serious in our insistence on respect for human rights.
Mr President, this report on human rights has had a troubled past and a difficult path. So we can only congratulate the rapporteur, Mrs Estebán Martin, for completing such an arduous task - already attempted in vain, with great courage and dedication by our colleague, Mr Newman - and she has our appreciation and our gratitude.
The Estebán Martin report is sound and positive in many respects. It is an all-embracing report which leaves no stone unturned in its general approach and in the particular issues dealt with, even if we would have preferred a more distinct identification of violations of human rights, both inside and outside the Community. While it is appropriate that the preamble to the report lists at least seventeen existing agreements on human rights, it is equally a duty to highlight, with growing consternation, how many of these declarations of sacrosanct principles have remained dead letters for years. That consternation is certainly not relieved by the fact that the right-wing lineup of this Assembly repeatedly prefers to skate over violations involving their own countries.
A few examples: the law passed by the Italian Parliament which violates the rights of immigrants; in France, the expulsion of stateless persons by executive decree, a point Mr Pailler has eloquently covered; in Germany, the policy of persecution and discrimination against thousands and thousands of ex-citizens of the DDR. And how can we ignore the fact that Turkey has been provisionally welcomed into the customs union while it continues to imprison political opponents of the regime - events that took place only last week?
We would also have preferred the report to make some reference to violations in countries aspiring to join the Community or which have long influenced decisions positively or negatively through their power and specific weight. We are talking about the recent massacre in Chechnya, the tragedy of the Kurdish people, the 560 thousand deaths, mostly of children, caused in Iraq by the prolonged United States economic sanctions, sanctions aggravated by military intervention already carried out or being carried out at this very moment. We recognize that Mrs Estebán Martin's report retains its validity and we shall vote to approve it.
Although the protection of human rights and basic freedoms is one of the Union's main responsibilities, we always seem to make very heavy weather of it, as we can see from today's debate and our failure to adopt Mr Newman's report last year.
We must be very careful not to close our eyes to the human rights violations that are happening right here in the Union. Every month, we adopt a large number of resolutions, and we often have debates on human rights violations outside the Union, yet the issue of human rights within the Union comes up only once a year.
I would like to take three examples from Mrs De Esteban Martín's report to illustrate what I think is important. The first is the right to education.
We all agree that every child should be entitled to an education, so that it can learn how to live in society. But street children and the children of asylum-seekers are not included here, because they are not automatically entitled to attend school.
Secondly, there is the treatment of asylum-seekers, which previous speakers have already mentioned. Asylumseekers are people who come to us to ask for refuge. If we then send them to so-called safe third countries, we cannot be sure that they will not be passed on elsewhere and possibly end up in a country where human rights are not respected. As I see it, these people should not be allowed to be sent to such countries, or held in prison with common criminals before being sent on elsewhere. Asking for asylum is not a crime, and should not be treated as such.
Finally, I have made the point on a number of occasions that the right to refuse military service is still not recognized in all Member States. In my opinion, refusing military service on conscientious grounds has to be accepted and must not be regarded as a crime.
Mr President, I know what human rights are. This report was preceded by the controversy which accompanied the report that we produced last year. If we lose this opportunity, we shall let slip a second chance to look inside the European Union and see what is happening with regard to human rights. And I believe that - if we are honest - we all know what we are talking about, even if only intuitively.
We are talking about drawing attention in this report to situations in which respect for human rights - the meaning of which is quite clear to us when we refer to third countries - is deteriorating or simply does not exist. We must therefore make an effective effort to tackle such situations, since I believe that no citizen of the Union will be secure as long as the human rights of the weakest and most vulnerable sections of the population are being eroded.
I am aware that many Spanish socialist Members abstained in the vote on last year's report. Contrary to what some members of my group seem to think, I believe that it is sometimes necessary to make an effort to achieve a result, and that this report must be safeguarded as a report on the subject it seeks to address - and I repeat, I believe that we all know what that is. We must therefore make an effort and not lose this second opportunity. And I would call on the other groups to do the same, since I think that it would be most frustrating to emerge from the vote without having adopted the report and, moreover, that this would jeopardize our work in this field in the coming years.
Mr President, we have had considerable difficulties over the last couple of years with these reports on human rights because of differences of view as to what constitutes human rights and other similar problems. But I believe this time we have a report which, though it might not be what all of us would have wished in every respect, nevertheless commands very wide support. We have worked very hard in the Committee on Civil Liberties and Internal Affairs to produce a report that goes a very long way towards facing up to many of the injustices and abuses of human rights in our Community. The European Union would be a vastly better place if all the proposals enshrined in this report were to be adopted.
It would be splendid if this report could be adopted by a large majority in Parliament. I am one of those who believe that such injustices as poverty, homelessness and unemployment are denials and abuses of human rights. I would say to those who have doubts about this that you cannot really enjoy even the narrow legalistic conceptions of rights such as freedom of expression or religion and so on unless you have employment, a home and the other basic requirements of life. We could all perhaps agree that the right to health is one of the most important, but all the detailed statistics show that people who are homeless, who are unemployed, who are in poverty, live much shorter lives and have much poorer health, than those whose social rights are safeguarded.
I would particularly like to comment on two of the many good points in this report. Recital p and paragraph 34 deal with the plight of domestic servants in my own country and a number of others. Certain wealthy people are allowed to bring in domestic servants who have no rights whatsoever. They must be guaranteed the same employment and civil rights as all people resident in those countries. Paragraph 51 refers to the right of people who are arrested and imprisoned abroad not to have their trials indefinitely delayed and to suffer thereby because of technicalities like lack of translation facilities and lack of understanding of the legal systems in other countries. These are just two of the many very valuable points enshrined in this report which I hope will receive very broad support in Parliament.
Mr President, on behalf of the Commission, I should like to take this opportunity to thank Mrs De Esteban Martín for her report and to stress once again how important it is and how much I welcome the fact that such a report is discussed here in the House and given the attention it deserves.
The European Union is first and foremost a community founded on justice in which human rights are accorded great importance, as they are in our external relations. I am therefore pleased to see that Parliament is to debate the report by Mr Carnero González on human rights clauses in treaties with third countries this coming Friday.
Most of what this motion for a resolution calls for actually concerns the Member States, since the Treaties do not in fact give the Union the power to enforce respect for human rights in the Member States. What the Community can do is apply Community provisions relating to human rights. I shall therefore focus in my reply on the comments that were addressed to the Commission.
Before I look at the specific points raised by this report, I should like to say a few words about the discussion which the Foreign Affairs Ministers had at their informal meeting in Tralee on the sexual exploitation of children. The Commission supports the various initiatives which the Member States have put forward for combating this terrible phenomenon, and has itself proposed three practical measures directly or indirectly related to the problem.
First of all, following the conference on the trade in women held in Vienna last June, the Commission intends to forward a communication to Parliament and to the Council proposing measures in this field. Secondly, it is to present a proposal in the autumn designed to clamp down on sex tourism. Thirdly, it is to put forward proposals designed to combat paedophile networks, such as on the Internet. It hopes that these practical measures will help to provide rapid and effective solutions to the problems, and it is pleased to see that Parliament is also scheduled to discuss the issues involved on Wednesday.
As you know, the Commission has in the past strongly urged that the Community should accede to the European Convention on Human Rights, and the issue is to be discussed again at the Intergovernmental Conference. However, I have to say that, in view of the opinion delivered recently by the Court of Justice, I think it will be very difficult to make any progress in this field. It is something we have been talking about for years, but the majority of the Member States do not appear to feel any great urge to take such a significant step.
On the subject of equal treatment, the Council recommendation on the equal right of men and women to participate in decision-making has still not been adopted. The Commission put forward a revised proposal on 30 May 1996 which reflected Parliament's amendments. It should be pointed out here that the existing directives in the field of equal treatment - seven in total - have already gone a long way towards improving working conditions for women and men in Europe. The Commission also intends to introduce a number of specific measures to improve equality in the legal position of women and men.
With regard to combating racism and xenophobia, the Council of Ministers has, as you know, officially declared 1997 to be the European Year against Racism. This is a milestone in the history of the Community. For the first time the institutions of the Community, acting on a proposal from the Commission, have agreed on practical measures to combat racism within the current institutional framework. This sends out an extremely positive signal.
The European Year is, of course, only part of our strategy to combat racism, and a great deal of progress has already been made since the Cannes European Council. Two resolutions have already been adopted as part of the shared responsibilities and joint action under the third pillar, and we are optimistic that a racism monitoring centre will be set up in the near future.
In its report for the Intergovernmental Conference, the Commission recommended the inclusion in the Treaty of provisions banning any form of discrimination and condemning racism and xenophobia. It believes that the adoption of Community legislation offering at least a minimum level of protection against discrimination in the Community could be an extremely important step towards achieving the aims of the Treaty. It is to review this whole issue again in the light of the progress made at the Intergovernmental Conference.
In conclusion, I would point out that the Council has launched various programmes over the last 20 years to tackle poverty in all its manifestations at European level. It is another issue which has been discussed a great deal in recent times and has received the attention it deserves.
I should like to thank the rapporteur once again for her most detailed and comprehensive report. I am sure that, as in previous years, Parliament's report on human rights in the Union will play an important part in ensuring that we maintain a consistent approach towards human rights, and will also, and equally importantly, help to improve the credibility of the Union's position on this issue in the eyes of third countries.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Rail, road and inland waterway transport
The next item is the recommendation for second reading (A4-0252/96) on behalf of the Committee on Transport and Tourism, on the common positions established by the Council with a view to the adoption of:
I. a Council Regulation (C4-0366/96-95/0122(SYN)) amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport; II.a Council Directive (C4-0367/96-95/0121(SYN)) on the systems of chartering and pricing in national and international inland waterway transport in the Community; III.a Council Regulation (C4-0368/96-95/0123(SYN)) amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway
(rapporteur: Mr van der Waal) .
Mr President, I must inform the House that Commissioner Kinnock sends his apologies and regrets that he will be unable to attend this evening. He wrote to me to inform me of this, which I very much appreciate, and it goes without saying that his apologies are accepted. He has kindly asked Commissioner van den Broek to replace him.
In February this year, Parliament delivered its opinion on a package of measures proposed by the Commission relating to inland waterway transport. This was quickly followed by the Council's common position. The package consists of three closely linked proposals which are designed to liberalize, restructure and promote the inland waterway market and, ultimately, to strengthen the position of the inland waterway sector. It is clear from the common position that the Council agrees with the proposed measures, but has made a number of amendments to each of the three sections. I should like to make a few brief comments about these.
First of all, the restructuring programme. The most important change here is that the Council has limited the provision of Community co-funding to 1996, whereas Parliament and the Commission had proposed that the Community should contribute towards the scrapping costs for the whole of the three to four-year scrapping period. Although the Committee on Transport feels that the Council's position is disappointing, it decided not to retable its amendments in view of the budgetary restrictions and the problems which the Council faced in making available even the ECU 20 million included in the 1996 budget. We still feel that the dramatic overcapacity in the tanker sector calls for extra scrapping measures, and this is why we are maintaining our amendment to set up a separate scheme for this.
On the subject of liberalization, the Council agreed with the Commission's original proposal for the gradual abolition of the system of chartering by rotation by 1 January 2000. The House and the Committee on Transport had already approved this, but things cannot stop there. We need to think about the situation after the year 2000 as well as what happens up to then. It is in the period after that date, when the inland waterway sector has been restructured and liberalized, that it is most important to have instruments which can help restore the balance in the event of any market disturbances. Parliament tabled two separate amendments on this at first reading. The first aimed to extend the 'old for new' system beyond 1 January 2000, and the second called for the structure and remit of the group of experts supervising the scrapping programme to be expanded to include regular consultations with the Commission, even after the completion of the present measures.
During the debate on this issue, the Commissioner spoke in favour of both these ideas, but it was felt that the amendments did not belong with the present proposals, so the Committee on Transport has not retabled them at second reading. We are still convinced, however, that inland waterway transport will continue to require close attention after 1 January 2000, so we have written to the Commissioner to ask him to take the necessary steps on both of these issues. We would have asked Commissioner Kinnock for his response, but perhaps Commissioner van den Broek will be able to speak on his behalf. Our reasoning here is that because the inland waterway transport sector is made up of a large number of small firms, fluctuations in the market caused by new investment could easily result in overcapacity once again. What is more, water transport will be required to play an increasingly central role in our long-term transport policy, so inland waterways will certainly be on the agenda until well after 1 January 2000. However, there are also a number of issues which will affect inland waterway transport in the short term, such as the Commission's mandate to conclude an agreement with the countries of Central and Eastern Europe. Parliament will no doubt have an opportunity to comment on the results of these negotiations in the near future.
Mr President, can I thank Mr van der Waal for his report and his contribution today.
There is no doubt that my group is concerned with the crisis in the inland waterways sector, and indeed we support Mr van der Waal's report and his efforts to reduce the existing overcapacity. We support the scrapping programme and the finances to be made available for it. It is a sad fact that within the transport sector the inland waterways are underutilized throughout the European Union, just as our railways are underutilized, mainly because the vast majority of freight is now transported by road; and the congestion and the environmental pollution that causes is there for all to see.
So our group is always supportive of any moves to help sectors that would take freight off the roads, be it railways or inland waterways. There is no doubt that for many years inland waterways have been a Cinderella of the transport industry, but that does not mean that we should forget about them and that we should not invest in them, because that is what is needed. Investment is needed in order to reduce the overcapacity, and that means helping in the scrapping programme. It also means helping small businesses to actually go into the market. But we also need investment in port infrastructure within our inland waterways network, and until we get that I fear that the inland waterways sector will continue to suffer, to be the Cinderella service, and will have to make do with the crumbs from off the table of the road haulage industry.
Our group would like to see the inland waterways sector flourishing. We support Mr van der Waal's report because we believe that his principles are right, that his views are right and that that is the only way the inland waterways sector can go forward.
Mr President, ladies and gentlemen, the PPE Group also regards inland waterways as an environmentally-friendly and safe element of the transport sector. This may be underrated as a means of transport, but it deserves the support and respect of Parliament, the Commission and the Council. Mr van der Waal's report and the Commission's proposals were, quite simply, a joy to read as far as we were concerned, because of the very positive approach they adopted towards the subjects of chartering, pricing, restructuring and the rules on aid.
We welcome the fact that market distortions caused by the chartering by rotation system, for example, and overcapacity are to be eliminated by the scrapping fund and the 'old for new' system. But we also need to provide aid to improve or modernize our inland waterway transport. The Commission's attitude and Mr van der Waal's work on this issue were very encouraging, but we have been very disappointed at the Council's refusal to adopt so many of our amendments.
However, we are prepared to do what the rapporteur has asked by being sensible and not retabling all our amendments again. We would, of course, have been delighted if the Council had allocated more aid for this extremely important but underrated sector. The chartering by rotation system, which distorts the market and in some areas even means that the prices charged for carrying the same load over the same distance differ by up to 100 %, could also have been phased out earlier.
However, we are convinced that what we are doing now is an important step. We still insist on keeping some of our amendments, and we feel that any firms which leave the sector voluntarily should be given some kind of social assistance to help them. The aid which the Member States currently provide for the transport sector, which faces such fierce competition, could also be supplemented by aid from the European Union.
Working on the principle that a bird in the hand is worth two in the bush, we are prepared to accept these proposals and do as Mr van der Waal suggested.
Mr President, a few years ago we had a debate on inland waterway transport in which Mr van der Waal and Mr van der Lek spoke, and Mr van Rijn from the Commission's Legal Service replied. From his name, Mr van den Broek should know a good deal about water, although it is swampy water and that makes for hard sailing, but nevertheless we are curious to know what the Commission will have to say. We should first of all assure the rapporteur, who has already prepared many reports on inland waterways for us, that he once again has our support. However, there is one problem which I should like to ask the Commission about, and I hope we shall be given a proper answer. Aid and scrapping schemes are all well and good, we all support inland waterway transport, it is environmentally-friendly, it offers plenty of capacity, there are new facilities for containers and storage, port installations, inland ports and so on, all absolutely fine. But the problem is that inland waterways are mainly used for transporting goods in bulk and, in particular, petroleum products. Now that NATO no longer needs as much benzine, its pipelines are being used for the commercial trade in petroleum products instead. This is all well and good, and much less dangerous, but it has resulted in overcapacity in the tanker fleet which needs to be dealt with by the scrapping scheme, as the rapporteur says. The problem is that it will be mainly the smaller vessels that will be scrapped first under the scheme, and this will be counter-productive, because it will mean that all kinds of smaller ports will no longer be used and only the larger vessels will remain, sailing between Basle and Rotterdam. So I should like to ask the Commission whether there should not be some sort of differentiation in the scrapping scheme, so that it is not just the smaller vessels that are taken out of service, since this would limit the scope of the inland waterways?
Mr President, we Greens set great store by development, reconstruction and incentives for inland waterway transport because, as honourable Members have said, this is an ecologically compatible form of transport, provided it does not presuppose massive infrastructure projects which can sometimes have a strong environmental impact.
But we definitely regard this form of transport as very valid. In fact we are convinced of the need to restore balance to transport, moving goods and passengers away from road transport towards rail, sea and river, and inland waterway transport is also less risky for dangerous goods.
For these reasons we think it was very negative of the Council to reject the majority of the amendments approved by Parliament at first reading. But we understand and support the reasons given by the rapporteur, Mr van der Waal, and we invite the European Parliament to vote in favour of the few amendments that have been presented again. We certainly expected something different from the Council.
The crisis in the sector requires that liberalization be accompanied by social security standards, especially as regards tankers. We think it is right to retable the amendment which provides additional measures for the sector. Finally we take note that as regards granting incentives for inland waterway transport, the Council has in fact accepted the position of the European Parliament. I believe this may also constitute a precedent for the measure to grant incentives to the rail sector, for which I am rapporteur. In conclusion, I support a vote in favour of Mr van der Waal's amendments and proposal.
Mr President, I would like to congratulate Mr van der Waal on his patience in recommending this second reading on a common position. I would inform colleagues that on this occasion it appears that New Labour coincides with Old Conservatism.
The emphasis has to be on dealing with the problem of over-capacity and in this regard I welcome Mr van der Waal's comments that we must ensure that the amount of funding is secured not just for 1996 but for 1997 and 1998 and indeed urge the Council to extend the scrapping programme right up to the end of 1999. We must ensure that the fund will apply until the position of over-capacity has been resolved. As has been mentioned overcapacity is possibly as high as 20 % in the European tanker sector. Therefore, I particularly support the extra scrapping system in this sector with the aim of removing at least an extra 10 % of capacity in the first year.
I would remind colleagues that the provisions in this common position are to liberalize and open up the market. There are three parts to the common position: liberalizing, re-structuring and promoting the inland waterway sector. I hope that all three will carry equal weight.
With regard to the last common position on the granting of aids for transport by rail, road and inland waterway, this is particularly welcome as it will streamline decision-making and reduce bureaucracy. My one concern is that while we welcome an emphasis on combined transport, and particularly in the UK under a Conservative government trying to transport more freight by rail and take it off the roads wherever appropriate, it must not be to the total detriment of conventional freight operations. Let us not lose sight of the good old lorry. Perhaps the Commissioner would like to comment on that.
Mr President, it is a question of taking a final decision on what we considered in February in Parliament, when we delivered our opinion on a package of measures for inland waterway transport. The most important concern of the amendments in my view is that ways are now being proposed to stimulate and develop inland waterways in all Member States, not least my own country, Sweden, which has a lot of water and many lakes.
Transport by rail and transport by inland waterway are more environmentally friendly alternatives to road haulage, which has grown alarmingly in recent years. We must do something about this, because road haulage vehicles emit exhaust gases in an entirely different way. We therefore support this report.
Regeneration programmes of various kinds and incentives are important if this route is really to be taken and if the volume of road haulage traffic is to be reduced. The amendments proposed point in that direction. In this context, severe criticism of the Council is warranted, since it has not understood this. We therefore vote for the amendments tabled since, in our opinion, they will lead to more and better transport using environmentally friendly methods.
Mr President, as Commissioner Kinnock unfortunately cannot be with us, let me say how delighted I am that it is Commissioner van den Broek who is standing in for him, since inland waterway transport is an area where Dutch bargemen in particular have long distinguished themselves. I too would like to offer my congratulations to the rapporteur for working so quickly and for producing a report which not only recognizes the very serious problems currently facing inland waterways, but also offers prospects for the future. It is perfectly clear that the inland waterways can and must play an important role in our long-term transport policy.
It is, of course, mainly up to the inland waterway sector itself to make the best of the new opportunities available, but the governments can and must offer it a helping hand here. I would ask for special attention to be given to the tanker sector, where many firms are already in deep water.
The two letters which our committee sent to Commissioner Kinnock form an important element in our approach. Following earlier talks, I regard these letters as a gentlemen's agreement between the Commission and Parliament. Can I assume that the Commission also sees them in this light? Can Commissioner van den Broek assure us that the Commission is aware of the need to prevent unfair competition and market distortions from inland shipping companies in Central and Eastern Europe? When can we expect agreements to be signed with the countries in question? What form will they take? Will Parliament be involved?
Finally, could Mr van den Broek perhaps also take this opportunity to tell us what he intends to do about the insuperable problems that still exist at the frontiers with the countries of Eastern Europe, particularly for road transport?
I should like to start by saying how pleased I am to have the honour of standing in for Commissioner Kinnock this evening, and I should particularly like to thank Mr van der Waal for his words on the subject. It is indeed a matter of particular interest to me, because I actually began my career as a lawyer dealing with collisions on the inland waterways. Mr van der Waal will be pleased to hear that the first case I had to deal with - cases were always called by the names of the vessels involved in the collision - was 'The Lord is king' versus 'It always happens to me' . I am sure this is how things will continue on our inland waterways for a long time to come.
As honourable Members are aware, the proposals under discussion today form an integrated package of measures designed to increase the competitiveness of the inland waterway sector. This answers Mr Cornelissen's question: the Commission is indeed aware of the need to make this sector more competitive and to clamp down on unfair competition as much as possible. I hope he will understand that I prefer to leave it to Mr Kinnock to explain exactly how the Commission intends to step up its efforts in this field and how Parliament can be involved.
The measures we are discussing are designed to enable the inland waterway sector - which is having to get by under its own steam, as it were, in a liberalized market - to maintain and increase its share of the total European transport market. This is very much in line with our ideas on 'sustainable mobility' .
The first proposal, on the systems of chartering and pricing in national and international inland waterway transport, aims to liberalize inland waterway transport by harmonizing the legislation which the Member States concerned are currently introducing, with full liberalization by 1 January 2000.
The second proposal concerns the expansion of structural improvements over a three-year period from 1996 to 1998. These measures will operate in tandem with the process of liberalization and also enable the Community to provide financial assistance for the national scrapping funds in the Member States concerned.
The third proposal, on aid for transport by road, rail and inland waterway, will provide the Member States with subsidies for investment in inland waterway terminals and fixed and mobile loading and unloading equipment up to 31 December 1999. The new provisions which the Council has included in its common position are in line with the aims of the Commission proposals.
On the second proposal, the Council felt that the Community's contribution towards the cost of structural improvements should be limited to 1996. The Commission has no problem with this, since the aim is still to reduce the fleet capacity by around 15 % in three years. It is up to the Member States collectively to ensure that adequate funding is provided to achieve this objective.
The Commission has therefore accepted the Council's amendments, and on behalf of Mr Kinnock and the Commission, I would now ask Parliament to approve the common position.
The Commission has examined the two amendments tabled by the Committee on Transport at second reading very carefully, but I am sorry to have to tell you that Mr Kinnock and the Commission are unable to accept them. Let me explain why.
Amendment No 1 is intended to enable the Member States to introduce accompanying social measures for operators leaving the inland waterway transport sector voluntarily. This was rejected by the Council, a decision with which the Commission agrees, since this possibility is already provided for in Article 9 of Council Regulation No 1101/89.
Amendment No 2 concerns the Financial Statement on the budget line for scrapping schemes in inland waterways transport, and the description and general purpose of the measure. The Committee on Transport considers that there is at least 20 % overcapacity in the tanker sector. This is why it is proposed that an additional scrapping scheme should be carried out in the tanker sector during the first year of the Commission programme, to reduce the tanker fleet by at least an extra 10 %. The Member States concerned are to set up separate scrapping funds with new funding arrangements. The Commission considers this amendment superfluous, since it already has the opportunity under the existing regulation to allocate more of the funding available for scrapping tankers, if it feels this is necessary. Furthermore, amending the Financial Statement would, from a procedural point of view, have no effect on the actual text of the legislation.
In my opinion, the common position is consistent with the objectives pursued in the Commission's proposals, and I therefore feel I must call on Parliament to support it. At the same time, I should like to express my appreciation for all the work that Mr van der Waal and the Committee on Transport as a whole have done.
Before I end, I should just like to come back to three questions that were raised by speakers. Mr van der Waal referred to the letters which the Committee on Transport wrote to Mr Kinnock, one of which suggests that a new group of experts should be set up on inland waterway transport. The committee will be receiving an answer in the near future, the gist of which I already know. Suffice it to say that Commissioner Kinnock does not feel that this new group of experts needs to be set up just at the moment, and he will certainly wish to give you further information on this when he can. However, he also said that the Commission will, of course, be remaining in close contact with the socio-economic sector which covers inland waterways, and that it will be consulting the sector within the existing committees and ad hoc groups in order to find out its opinions, recommendations, and so on. In other words, Mr Kinnock sees no particular reason to intensify contacts with the sector by setting up a new group of experts.
The second question you put to him in writing was whether the 'old for new' system could be extended for a further five years. He will be informing you that the Commission does not necessarily oppose extending the system, but he feels it is a little premature to be talking about it and deciding on it now. He would prefer to let his decision on this depend on market developments, and he would agree with the committee that the report on market developments which it has asked the Commission to draw up during the first half of 1998 could be used as a basis for deciding whether an extension of the system is justified.
That is all I can tell you from the information I have available. I have certainly not been able to explain things as clearly as Commissioner Kinnock would have done, but I think I have at least given you some idea of what he is thinking.
Mr Wijsenbeek asked whether we can ensure that it is not automatically the smaller tankers that are the first to be scrapped, now that the NATO pipelines are being used for commercial purposes.
Mr Kinnock's experts alongside me here have assured me that the current system is based on the principle of first come, first served, irrespective of size, and that differentiation does not need to be applied artificially, since it is simply a question of who is first in line, large or small.
Finally, Ms McIntosh asked about the question of funds for the scrapping scheme. I am informed that the Member States have given assurances that the funding needed will definitely be made available.
That concludes my reply. I should like to apologize for any points that I may not have explained entirely clearly, but Commissioner Kinnock will certainly be more than happy to provide you with any further information which you may require.
With all due respect to Mr van den Broek, we are aware that the system will operate on a first come, first served basis, but the problem is that it will be the larger vessels which come forward first, because they are worth more. That is why I should like to know whether Commissioner Kinnock will consider introducing differentiation in future schemes stretching beyond the year 2000, so that it is not just the larger vessels which are taken out of service, since this simply reduces the scope and effectiveness of inland waterway transport.
Mr President, I should like to thank Commissioner van den Broek for doing his best to answer our questions. Since one or two letters of reply to us have been drafted, I would ask him to urge Mr Kinnock to read our two letters through again very carefully. I do of course know what these letters say, since I signed them on behalf of the committee, and I would point out that we are not asking for a new committee to be set up - in fact we specifically say that this is not what we want - we simply ask whether our objectives can be achieved through the existing committees. To avoid any unnecessary correspondence, I would ask Mr van den Broek to take the matter up with Mr Kinnock and ask him to read our letters once again.
Mr President, I will faithfully pass on these requests, of course, together with the question that Mr Wijsenbeek raised. I think I know what the answer to that will be, but I would prefer to leave it to Mr Kinnock to reply, as would Mr Wijsenbeek, I presume.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Air carrier liability
The next item is the report (A4-0228/96) by Mr Sánchez García, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Regulation (COM(95) 0724 - C4-0209/96-95/0359(SYN)) on air carrier liability in case of accidents.
Mr President, ladies and gentlemen, air carrier liability in the case of accidents in international carriage by air has hitherto been covered by the provisions of the Warsaw Convention and other supplementary instruments, which together make up the so-called 'Warsaw system' .
This convention provides that the airline is presumed to be liable for damage and sets the limit of liability at USD 10 000. However, it also provides that the airline may be exempted from liability if it proves that it took all necessary measures to avoid the damage, and that it may pay a lower amount of compensation if it proves the contributory negligence of the injured person.
The inadequacy of this system of subjective liability and the lack of an automatic mechanism for adjusting the amount of compensation paid have given rise to unilateral action on the part of many signatory states, whereby the limits established have been raised. For example, the Montreal Agreement of 1966 increased the limit to USD 75 000 for all flights to, from, or with a planned stopover in the United States. Similarly, over the last few years, the majority of European countries have introduced liability limits which are higher than those provided for under the Warsaw system, for both national and international flights.
The result of this unilateral, albeit necessary action has been a growing disparity of national rules concerning air carrier liability - a situation which threatens to lead to the fragmentation of the present internal civil aviation market. Furthermore, the aim of Community air transport policy is to ensure that flying is perceived to be the safest way to travel, and this objective is undermined by the current system regulating liability, whereby the passenger is viewed as someone who must necessarily take a risk.
There is also an inconsistency between the rules on liability and the Community's consumer protection policy, in that passengers and their families are forced to endure situations of uncertainty when they attempt to claim amounts of compensation which are higher than the established limit, apart from having to face long and costly procedures.
In these circumstances, the Community considered it necessary to take steps to create acceptable conditions for the air transport sector, ensuring common liability rules and guaranteeing fair treatment for users.
The proposal for a regulation which is before us today reflects this commitment. In its proposal, the Commission has retained the essential features of the present system, since despite its inadequacies, the Warsaw system constitutes an internationally recognized and uniform legal basis. With this as its starting-point, the Commission has attempted to adapt the regulatory provisions to current needs, eliminating all limits and ensuring simple and rapid procedures, thereby substantially improving the protection of users and the position of carriers.
I agree with the substance of the Commission proposal. The aim of the amendments contained in my report is to make a number of improvements and refinements, though of course without changing the underlying philosophy of the text. In this sense, I believe it is appropriate to increase the limit for objective liability proposed by the Commission from ECU 100 000 to ECU 120 000. In fact, this amendment does no more than reflect in legislation what has long been the practice of most airlines. In no case will this increase be to the detriment of the airlines, not even in terms of insurance premiums, as was demonstrated by the Commission's prior studies. Moreover, ECU 120 000 is an amount which is more appropriate to present times.
As regards the elimination of all the liability limits provided for in the convention, I believe that such a measure is consistent with the goals of minimizing risks in the air transport sector and enhancing consumer protection - bearing in mind, moreover, that for the airlines, it will involve only a minimal increase in operating costs.
Likewise, I considered it appropriate to delete the reference to the amount to be paid to meet initial costs, in the belief that the provisions to that effect of the plans of the individual airlines are more advantageous than the Commission's proposal for a sum of ECU 50 000.
Finally, I wish to highlight an issue which I believe to be of the utmost importance: because of the structure of the Warsaw system, any amendment of the rules requires a prior agreement between the contracting parties. The effects of the Community's action will evidently be restricted to Community airlines, with third-country carriers operating within Community territory being excluded. Given the legal impossibility of extending application of this legislation to third countries, I am calling on the Commission to step up its efforts in the negotiations on the Civil Aviation Agreement.
Let me take this opportunity, Mr President, to bid farewell to Parliament, since I am leaving tomorrow. I should therefore like to thank everyone, and especially the members of the Committee on Transport and Tourism, for treating me with such courtesy. I am returning to the Canary Islands. Thank you.
Thank you, Mr Sánchez García. We wish you every success in your future professional or political career.
Mr President, I would join with your good wishes for the rapporteur and congratulate him on his report. At least his name will be enshrined in Parliament even if he goes. I hope that he has a good journey and does not need to avail himself of any of the provisions of this carrier liability.
This is a complicated report, as anyone who has listened to the rapporteur would agree. It is an attempt to update the Warsaw Convention of 1929 and to harmonize existing voluntary agreements amongst European airlines, as the rapporteur has said. There are a great number of agreements here. The Warsaw Convention is very much outdated because it was adopted at a time when air transport was thought to be a very risky business. You can tell just how long ago that was because 1929 was the year I was born. Nobody ever thought much about flying in aeroplanes in those days.
I welcome the Commission proposal because it improves the situation for people who need to claim compensation in the event of an accident, both in terms of the amount they will receive and the speed with which they will be helped. To do this, the Commission proposes abolishing the Warsaw Convention limits which, as I said, are completely out of date, bringing in a more objective definition of liability rather than a subjective definition - although here, I agree with the rapporteur when he suggests that the figure should go up to ECU 120, 000 rather than ECU 100, 000 because that brings it more into line with existing IATA agreements and would cause less confusion.
I also welcome the provision for emergency payments and, in particular, the widening of the area in which one can take action, allowing people to take action in the courts of the Member State in which they are domiciled. That is a big improvement.
I support the various arrangements the rapporteur has mentioned, including the amendments asking for full information rather than just adequate information to be given to passengers and others.
One issue that caused problems was the case of third-country carriers. Ideally I would like to have seen all of them subject to the new EU regulations. We have some precedent for this in areas such as denied boarding compensation. As the rapporteur has said, the Montreal Convention, although it applies to the United States, does in fact include air carriers from outside the United States. Nevertheless, when this was fully discussed in committee, we had to accept the very strong legal view of the Commission that this would not be possible. But in conjunction with the rapporteur, I put forward amendments which were accepted, suggesting that the Commission should seek to incorporate in its negotiations for civil aviation agreements with third countries a commitment to applying the provisions outlined in this regulation. If this is successful I feel that, as most airlines offer reasonable compensation on a voluntary basis and many of them are signing up to the IATA agreement which their own regulation overlaps, there will eventually be not only uniformity in what is offered to European Union passengers, but also a more realistic level of compensation, no matter which airline they use.
Mr President, I would also like to add my congratulations to the rapporteur and wish him every success for his future career, and just say to Mr Megahy that, obviously, 1929 was an extremely good year.
There is a general consensus that the Warsaw Convention needs to be modernized and there are various attempts to do so. If the Commissioner or any one has any doubt why there is an urgent need to so, I would simply remind colleagues about the Lockerbie disaster. Pan Am aircraft No 101 was bombed and destroyed over Scotland. The bereaved are still trying to sort out compensation claims, subject to the Montreal Intercarrier Agreement. Compensation has not yet been fully paid out. Pan Am subsequently went out of business. I heard particularly disturbing news through the newspapers recently that Pan Am may be resurrected as a different company but maintain the same name. In all honesty, we in this House must ensure that all outstanding claims should be met before another airline by that name should be allowed to carry passengers - certainly in the European Union.
The lack of uniformity in arrangements for air carrier liability across the European Union is a particular point of concern, not just to the Commission but also to the European Parliament.
I wish to look in particular at the Commission proposal and a number of our amendments. I regret to inform the rapporteur that as far as Amendments Nos 3, 6 and 16 are concerned the Commission text is much clearer. I understand that there may be some confusion, particularly as it is very much a legal text, between what is meant by both 'domicile' and 'permanent residence' . The Commission text for both Amendments Nos 6 and 16 is much clearer. It is quite right that we introduce what is known as this fifth jurisdiction for those who currently have their domicile or permanent residence in a European Union country. It would be quite wrong for this House to seek to remove that jurisdiction.
Amendment No 4 raises the strict liability of European Union carriers to the sum of ECU 120, 000 rather than the Commission proposal of ECU 100, 000. I certainly support that figure as being more realistic. We should remember that total liability would be unlimited. But over this figure the claimant would have to prove that the airline was at fault.
My direct question to the Commission is: how would this new situation change, i.e. that of unlimited liability? Where we can prove an airline was at fault, how would that situation be so different to the situation with Pan Am where so many difficulties compounded the question of compensation?
In conclusion, I welcome the provision that this would apply to domestic as well as international travel, fifth jurisdiction and domicile and permanent residence. The fact that the European Union action reflects that already undertaken by IATA and to be followed by ICAO will enhance consumer protection and fair competition in the European aviation sector. I congratulate both the rapporteur and the Commission on bringing forward this proposal.
Mr President, ladies and gentlemen, the text before the House today on air carrier liability in case of accidents represents a very interesting step forward. I therefore thank the rapporteur for it.
This proposal for a regulation in fact achieves a quite satisfactory balance between the parties: on the one hand, the position of the air carriers will be strengthened by a precise redefinition of liabilities on both sides; and on the other, the rights of air passengers will be better protected by the introduction of the principle of objective liability of the carrier.
In addition, this proposal introduces a system of emergency payments and extends the possibilities of legal recourse. Of course, it is regrettable that it is purely a Community regulation and that there has been no in-depth revision of the Warsaw Convention. Such a course of action is still desirable to improve the level of compensation available to passengers.
It is also to be hoped that this move will serve as an example for improving passenger protection on a worldwide scale.
While we are awaiting the revision mentioned above, the report before us today puts forward a number of improvements to the Commission proposal, with a view to ensuring greater consistency between the Community document, the Warsaw Convention and the IATA agreement of 31 October 1995. For this reason, my group will vote in favour of the report.
Mr President, I can be brief as much of what I wanted to say has already been said by the rapporteur and by my colleague Tom Megahy. It is true that the Warsaw Convention is outdated and needs upgrading. There is also a need to harmonize the various agreements that exist at present. One of the problems with regard to air carrier liability is that passengers do not seem to be the primary concern. They seem to be a secondary issue when there is a major accident.
For example, Miss McIntosh has quite rightly pointed out that the Pan Am victims' relatives are still awaiting compensation. And there is no guarantee that the relatives of the victims of the TWA aircraft which crashed in the Atlantic will not have a similarly long wait for any compensation they may be entitled to. That is an intolerable situation as we approach the next millennium and nearly 100 years of aviation.
The Warsaw Convention seems to be biased towards the airlines. I agree it is important that in any negotiations third countries must accept EU legislation and practices. There I echo the point made by my colleague Tom Megahy, because in civil aviation at the moment we are seeing a growth in a kind of flags of convenience situation. What are known as flags of convenience in the maritime sector are now spreading to the aviation sector. In particular, Eastern European registered aircraft are now plying their trade on a regular basis within the European Union: what are the rights of people involved in an accident in one of those aircraft? That is something we need to clarify with any country which decides it wants to join the European Union.
I thank the rapporteur for his report. I know it will get a lot of support and it deserves a lot of support. I wish him well, back in the Canary Islands.
Mr President, I should like to begin by joining you and other speakers in wishing Mr Sánchez García every success in his future career - and more particularly, of course, in thanking him for his report.
I would remind the House that the Commission has been very active on the issue of liability since 1989. We were, and still are, concerned at the fact that the situation is so muddled and confusing, and offers passengers little protection. The advantage of the Warsaw system has always been that it has provided a certain degree of uniformity, though not in the matter of the maximum level of compensation. Passengers' rights and the obligations of the airlines currently depend on the place of departure and the type of service, in other words whether the flight is domestic or international. Air carrier liability under the Warsaw Convention is also limited to USD 10 000 to 20 000, unless the passenger can specifically prove negligence on the part of the airline. After two decades of fruitless discussion, the question of liability is now finally receiving the attention it deserves. The IATA has even scored a notable success in putting together an agreement, which is something the governments have not managed to do since the Hague Protocol of 1955.
The Commission supported this initiative from the start, and will continue to do so until it is completed. However, we wish to ensure that this agreement between the IATA companies is not just applied by a few airlines, which would produce a most unwelcome situation in the European Union at least, and this was what led the Commission to put forward its proposal last December.
The main aim of the proposal is to improve protection for airline passengers. It proposes to scrap the current maximum levels of compensation, so that passengers or their dependants are fully covered in the event of injury or death. The proposed rules will apply to all domestic and international flights operated by airlines from the Community.
The proposal establishes the principle of objective liability up to a maximum of ECU 100 000. It also requires the airline to offer or make an advance payment to the passenger or his immediate family, which will be extremely helpful in cases where a deceased victim's family is facing serious financial difficulties, for example. I would point out here, in reply to Ms McIntosh's question, that this proposal actually supplements the provisions of the Warsaw Convention. It is very rigorous in its definition of liability, and provides for an advance payment in cases of serious financial difficulty, alongside the unlimited financial liability. This is why it will offer new scope for compensation following terrorist attacks, as Ms McIntosh mentioned.
In addition to the jurisdiction established by the Warsaw Convention, the proposal also makes it possible to bring cases before the courts in the Member State where the passenger is domiciled or permanently resident.
Finally, although they are not covered by the regulation, third countries are required to give their passengers clear and detailed information about all these facts. I think that airline passengers can feel confident that this gives them adequate protection. The Committee on Transport and Tourism clearly shares this view, since its amendments all support this approach, and I am therefore pleased to announce that the Commission accepts Amendments Nos 1, 2, 4, 5, 6, 8, 9, 16 and 18. The Commission also accepts the following amendments in part: Nos 7 and 15, which promise that, in negotiations, third countries will be urged to apply the regulation; No 11, which improves the definition of persons entitled to compensation; No 13, which introduces greater flexibility as regards the advance payments under Article 4; and No 14, which gives passengers fuller rights to information under Article 5. The Commission is also prepared to accept the following amendments in principle, provided that certain changes are made to the text: Nos 3 and 10, which make it clear that the regulation lays down only the maximum financial limits for liability; No 12, which increases the objective liability under Article 3 from ECU 100 000 to ECU 120 000, in accordance with the IATA rules; No 17, which adds a new Article 7a giving air carriers rights of recourse; and No 19, which calls for an evaluation report to be presented in 1999.
On the basis of the amendments which it has accepted, the Commission will be able to make a number of improvements to the proposed measures, without affecting the balance of the regulation. I should once again like to thank Mr Sánchez García and the Committee on Transport and Tourism most sincerely for all their hard work. There are a number of points which will undoubtedly be helpful in our discussions with the Council next month.
Mr President, I appreciate that this is not Commissioner van den Broek's area, but one thing which concerns me is that the Commissioner has indicated his willingness to replace a reference to values in Amendment No 9 and a subsequent amendment with a reference to financial amounts. Secondly, he has also indicated his willingness to change the reference in the proposal to the claimant's domicile or permanent residence with a reference to his place of domicile at the time of the accident. As I indicated in my speech I would much prefer that we kept to the original Commission text unless the Commission gave us some extremely compelling reasons for those two changes. The key point about consumer protection should be where I, as a claimant, have my domicile or permanent residence at the time of the claim. Why would the Commission seek to change that?
Very briefly, Mr President, Commissioner Kinnock has followed the legal advice he was given on this point, which was that the definition supported by Parliament is probably clearer and better. That is why he chose it.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.05 p.m.)